FRANK, J.
I have been much impressed by the reasoning of Attorney-General Armstrong in his opinion on the very point involved in this proceeding, to be found in Volume 6 of the Reports and Official Opinions of Attorney-General at page 138. The Attorney-General says (page 1400 :
“But where a committment to jail is made in default of the payment of a fine, I do not believe a magistrate or judge possesses the power to postpone the time when imprisonment in default of payment of fine shall begin. In my judgment, the committments become operative in each case from the day the fine is imposed, and if there are several cases the time served runs concurrently, and the man is entitled to be discharged upon the expiration of the longest period for which he has been committed, as determined by the dollar-a-day rule prescribed by the local statute of Baltimore City.”
The Supreme Court of Indiana reached the same conclusion in the case of Peed vs. Brewster, 168 Ind. 51. Judge Stein advises me that he had heretofore made a decision to this effect.
The relator in the pending case having served out the longest term of his committment, is entitled to be discharged and an order to that effect will be signed.